Title: From James Madison to John R. Livingston, 23 January 1806
From: Madison, James
To: Livingston, John R.


                    
                        Sir.
                        Department of State Jany. 23d. 1806.
                    
                    In answer to your various applications respecting the claim you make to be paid the sum of £54 Stg. awarded in the case of the Somerset, Miller, under the 7th. art: of the British Treaty; and which it is suggested may on the contrary be the property of Capt. Miller, I can only repeat, the accommodations tendered to you in my last of the 25 Novr. 1805.
                    In the interval the opinion of the Attorney General has been taken on the case; from which it results tha⟨t⟩ such awards ought in strictness to be paid to the parties named in them or those legally entitled under them jointly; and of course that Miller or his representati⟨ve⟩ ought to join in the demand and receipt of the money. Hence you will perceive that in offering payment upon the conditions intimated to you, a choice has been afforded

of a much easier means of obtaining what you claim, than strictly the law would require.
                    In answer to that part of your letter of the 29th. ul⟨t.⟩ which relates to your French claims, I have to state that no information respecting the final liquidation of such claims under the Louisiana Convention whic⟨h⟩ would admit of ascertaining the points you desire ha⟨s⟩ been received. To prevent a payment in any case, you can precisely designate, it would be proper for you to correspond with the Treasury Department.
                    Herewith the documents you forwarded respecting the Somerset are returned. I am &c.
                    
                        James Madison.
                    
                